While the petitioner, through counsel, concedes that the questions treated in the foregoing opinion were properly decided, by agreement between the parties, the court is requested to treat and determine the effect of the change wrought in the statute by bringing it forward in the general revenue law of 1935, with the restriction that the right to claim such refund shall be limited to cases where the application therefor is made within one year from the date of the alleged payment. Gen.Acts 1935, § 366, p. 563. And if petitioner's right is not concluded by such change, instead of rendering the judgment the trial court should have rendered, remand the case so that the pleadings may be recast and petitioner allowed to controvert the answer to the rule nisi in respect to the character of petitioner's business.
It is well settled that the right to reclaim money voluntarily paid to the state or the counties thereof, as taxes, is a creature of legislative grace which the Legislature may restrict or limit by future legislation. First National Bank of Scottsboro v. Jackson County, 227 Ala. 448,150 So. 690.
The judgment here is that the effect of carrying forward the provisions of section 375 of the general revenue law of 1919 (Gen.Acts 1919, p. 445) into the general revenue law of 1935 (Acts 1935, p. 563, § 366), with the restriction on said right, applies to all cases not closed by a refund of the money prior to the change, and as held in the cited case, the statute as re-enacted is to be construed and applied as though it had been originally enacted with such restrictions of the right.
We are therefore of opinion that no good purpose can be served by the modifications proposed.
Let the application be overruled.
All Justices concur.